Citation Nr: 1720072	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  06-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a left shoulder disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from July 1998 to November 2004.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2005 rating decision, in pertinent part, granted service connection for a healed left rotator cuff tear with residuals of a strain and scar with degenerative disc disease and assigned a 10 percent rating for this disability.  In the January 2005 rating decision, the RO also granted service connection for Tarlov cyst disorder and assigned a 10 percent rating effective the date of the Veteran's discharge from the military.  Thereafter, in November 2009, the RO recategorized the Tarlov's cyst disorder as Tarlov cyst in the sacral spinal canal with mechanical low back pain and arthritis of the lumbar spine, continuing the 10 percent rating.  Then, in a September 2016 rating decision, the RO assigned a 20 percent rating for the Veteran's healed left rotator cuff tear with residuals of a strain throughout the entire appeal period.  

A hearing was held before the Board via video conference in March 2010.  A transcript of the hearing has been associated with the record.

The case was most recently before the Board in June 2013, at which time the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left shoulder disability has not resulted in malunion, loose movement, or limitation of motion to 25 degrees from the side of his body.
 

3.  The Veteran's back disability has not resulted in incapacitating episodes, ankylosis, combined range of motion to at most 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and it does not result in limitation of flexion to 60 degrees as a matter of course.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5201-5203 (2016).

2.  The criteria for an initial rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records and available post-service medical evidence identified by the Veteran have been obtained.  The Board acknowledges that the Veteran has non-VA treatment, including treatment by a chiropractor and pain management facility.  The Veteran was requested to send any medical reports in his possession or to submit VA Form 21-4142, "Authorization and Consent to Release Information."  The Veteran has not provided these records or a VA Form 21-4142, and he has indicated that he did not wish to submit updated records pertaining to this treatment.  See March 2014 statement.  A veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of the claims, and to respond to VA notices.

The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected disabilities, most recently in May 2016.  The record reveals all findings necessary to rate each condition, and the Veteran has not asserted, and the evidence of record does not suggest, that a disability increased significantly in severity since the most recent examination.  The Board notes that the examinations do not include passive range of motion or range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

The Board notes that range of motion testing performed for the spine requires standing testing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the lumbar spine.  Finally, there is no prejudice in relying on the VA examinations for the shoulder disability because there is no evidence, including history, of limitation of motion while weight-bearing or difference in range of motion with and without weight-bearing. 

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, the Board will address the merits of the appellant's appeal.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

Left Shoulder Disability

The Veteran's left rotator cuff tear with residual strain (herein after left shoulder disability) is rated 20 percent disabling under Diagnostic Code 5201.  The record indicates the Veteran is right-hand dominant and, thus, his disability affects his "minor" side.  

Diagnostic Code 5201 provides a 20 percent rating is warranted for limitation of the motion of the minor arm at the shoulder level or to midway between the side and shoulder level.  A 30 percent rating is authorized for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5203, which rates impairment of the clavicle or scapula, provides a 10 percent rating for malunion of the clavicle or scapula and for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is awarded if the clavicle or scapula impairment is manifested by nonunion with loose movement or  dislocation of the clavicle or scapula.  The criteria under Diagnostic Code 5203 are the same whether rating the major or minor arm.  

During the Veteran's March 2010 hearing, the Veteran's representative took issue with the diagnosis of "healed rotator cuff" and stated current evidence revealed his rotator cuff was not healed.  Magnetic resonance imaging (MRI) in March 2008 revealed a "complete rotator cuff tear with approximately 5mm of retraction."  A rotator cuff tear is a split or rip in the tendon unit made up of the supraspinatus, infraspinatus, subscapularis, and teres minor muscles.  These four muscles combine to form what is colloquially referred to as the "cuff," and are the muscle group identified under 38 C.F.R. § 4.71(a), Diagnostic Code 5304.  As such, the Board will consider the application of this Diagnostic Code.  

Under Diagnostic Code 5304 (muscle injuries to the shoulder girdle and arm, group IV), a moderate injury is rated 10 percent disabling, a moderately severe injury is rated 20 percent disabling, and a severe injury is rated 30 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5304.

VA outpatient treatment records and private treatment records show the Veteran has engaged in medication management and undergone epidural shots in an attempt to alleviate his pain.  

The Veteran was afforded a VA examination in September 2004.  The examiner diagnosed status post left rotator cuff tear with residual strain.  During the examination, the Veteran reported constant left shoulder aching pain.  The examiner found the Veteran's general shoulder appearance to be within normal limits.  Range of motion testing indicated forward flexion to 134 degrees (180 degrees normal) with pain causing a major functional impact, abduction to 164 degrees (180 degrees normal) with pain causing a major functional impact, and internal/external rotation to 80 and 78 degrees respectively (90 degrees being normal).  X-ray imaging was normal. 

In February 2007, the Veteran underwent a VA examination.  He reported pain, stiffness, and a feeling of instability.  The Veteran stated he utilized a brace.  The Veteran endorsed flare-ups that impacted the function of the shoulder, which the examiner found would cause additional mild functional impairment.  Range of motion testing revealed forward flexion to 130 degrees with pain noted at 120 degrees.  Abduction was reduced to 120 degrees with pain noted at 110 degrees.  Though the Veteran exhibited full internal/external rotation to 90 degrees respectively, the examiner did note pain at 70 degrees.  The examiner stated repetitive use testing did not result in additional loss of motion.  The Veteran was diagnosed with a healed left rotator cuff with residual strain.  X-rays taken on the date of examination revealed a Hill Sachs deformity consistent with a prior anterior dislocation. 

An August 2007 VA treatment record reveals the Veteran's history of left shoulder pain with lifting, driving, or motion.  The Veteran reported that the shoulder discomfort prevented him from lifting heavy objects or performing overhead work or repetitive motion.  Evaluation revealed no atrophy and intact biceps.  There was tenderness and positive impingement.  Strength was intact, and range of motion was full, though there was "discomfort" with flexion and abduction to greater than 90 degrees.  An October 2007 VA treatment record indicates that the left shoulder had limited range of rotation with pain.  Strength was 4/5 in the proximal left upper extremity due to pain.  

A May 2008 VA treatment record reveals the Veteran's history of intermittent left shoulder pain that was aggravated by weight and weather.  The Veteran had full range of motion.  A July 2008 VA treatment record indicates that the Veteran had "good" range of motion.  An August 2008 private evaluation record reveals that the Veteran had 17 degrees of active adduction and 166 degrees of active abduction.  There was weakness during muscle testing with motion.  A September 2008 VA treatment record indicates that the Veteran had flexion to 140 degrees, abduction to less than 90 degrees with pain, internal rotation to L4, and external rotation to 40 degrees with pain.  

A June 2009 VA treatment record reveals the Veteran's history of pain with lifting and overhead activities.  Motor strength was normal.  The Veteran had flexion and abduction to 160 degrees, full internal rotation, and external rotation to 45 degrees.  A November 2009 VA treatment record indicates that the Veteran's left shoulder was within full limits, though there was complaints of pain towards the end range of external rotation.  

In August 2010, the Veteran underwent a VA examination.  He reported constant daily left shoulder pain.  He reported that he continued to work, but the daily pain forced him to change from a mail bag carrying position to a driving position with the post office.  The examiner noted that the Veteran "really describe[d] no" flares or incapacitating events.  The diagnosis was recurrent rotator cuff tear of the left shoulder.  Range of motion testing revealed flexion to 130 degrees, abduction to 110 degrees, and internal/external rotation to 70 degrees.  The examiner did note crepitus and end point pain on examination.  However, there was no additional pain, fatigue, weakness, or incoordination with repetition.  The examiner confirmed some weakened movement with left shoulder rotator cuff muscle strength assessed at 4/5.  No ankylosis, instability, dislocation, or loose movement was noted. 

A February 2012 VA treatment record indicates that the left shoulder was tender to palpation.  There was limited range of motion on overhead extension and adduction, and strength was 4/5 in the left arm.  A December 2012 VA treatment record indicates that there was full range of motion with some pain.  

In May 2014, the Veteran underwent a VA examination.  The Veteran endorsed left shoulder pain and trapezius spasms, which were helped by medication.  The Veteran denied experiencing flare-ups.  Range of motion testing revealed forward flexion to 120 degrees with pain beginning at 90 degrees and abduction to 120 degrees with pain beginning at 90 degrees.  Repetitive use testing did not elicit additional range of motion loss.  The examiner found evidence of weakness on movement but no guarding of the shoulder.  Muscle strength was noted to be 4/5 with flexion and abduction.  There was no evidence of ankylosis.  The examiner found no mechanical symptoms on examination, or history of dislocations.  In addition, the examiner stated the Veteran did not have impairment of the scapula or clavicle.  

A March 2015 VA treatment record indicates that the Veteran was able to flex and abduct the shoulders, and motor strength was intact.  

Most recently, the Veteran underwent a VA examination in May 2016, at which time he was again diagnosed with a rotator cuff tear.  The Veteran indicated his shoulder pain continued to worsen and stated he had received physical therapy, epidural injections, and medication management.  The Veteran again denied experiencing flare-ups, but he did indicate his motion was reduced with shoulder weakness.  Range of motion testing revealed normal flexion, abduction, internal rotation, and external rotation.  The examiner found evidence of mild pain on palpation but no evidence of pain with weight-bearing.  The examiner stated there was no additional loss of function following three repetitions.  Muscle strength was noted to be 5/5 with flexion and abduction, and there was no evidence of muscular atrophy.  There was also no evidence of ankylosis.  The examiner stated there was no instability, dislocation, or labral pathology suspected.  The examiner also found no evidence to suspect a clavicle, scapula, acromioclavicular, or sternoclavicular joint condition.  The examiner further stated the Veteran did not have malunion or nonunion of the humerus.  In addition, the examiner stated the Veteran did not have impairment of the scapula or clavicle.  

The medical evidence indicates the Veteran's left shoulder disability is manifested by pain, weakness, and limitation of motion.  By way of a September 2016 rating decision, the RO assigned a 20 percent disability rating for the left shoulder disability in accordance with 38 C.F.R. § 4.59.  Again, when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 202.  

Although the Veteran has reported pain and weakness, range of motion testing consistently shows motion to beyond the midway between the side and shoulder level, even when considering the impact of pain and other functional impairment.  Notably, the Veteran has not reported motion lost beyond this point.  Thus, a higher rating is not warranted under Diagnostic Code 5201.  

A higher rating is also not warranted under an alternate diagnostic code for the shoulder.  There is no medical evidence of ankylosis or dislocation or nonunion of the clavicle, scapula, or humerus.  

The Board has considered the application of the rating criteria for muscle impairment under 38 C.F.R. § 4.73, Diagnostic Code 5304.  Though the Veteran has exhibited some mild weakness on examination, and a March 2008 MRI does reveal a tear of the rotator cuff, the Board finds neither a higher nor separate disability rating for muscle impairment is warranted.  Initially, the Board observes that a greater than 20 percent disability rating is assignable under Diagnostic Code 5304 when a veteran exhibits a severe muscle injury to the shoulder girdle and arm, group IV.  The Veteran has not exhibited a severe muscle injury, as his muscle strength on evaluation is at most slightly reduced to 4/5, with no evidence of muscle atrophy.  The Board has also considered whether a separate evaluation is warranted, but the Board finds the assignment of a separate disability rating in this case would be tantamount to pyramiding in violation of 38 C.F.R. § 4.14.  In this respect, the Board notes that under 38 C.F.R. § 4.56, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  In this case, the Veteran has exhibited both pain and weakness.  However, these same manifestations have been considered under 38 C.F.R. § 4.40, as noted above, in the assignment of a 20 percent disability rating based on painful and limited motion.  The use of the same manifestations under different diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

For these reasons, the Board concludes a separate rating or rating greater than 20 percent for the left shoulder disability is not warranted.

Low Back Disability

By way of background, the Veteran initiated a claim for service connection for a back disability in August 2004.  In the January 2005 decision on appeal, the RO granted service connection for a Tarlov cyst in the sacral spinal canal and assigned a noncompensable disability rating.  The Veteran timely appealed the assigned evaluation.  In a subsequent March 2007 rating decision, a 10 percent rating was assigned, and in a November 2009 rating decision, the RO included the additional diagnoses of mechanical back pain and degenerative arthritis of the L5-S1.  The Board will hereinafter refer to this as the Veteran's service connected back disability.   

The Veteran's low back disability has been evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

Since his discharge from the Army, the Veteran has received treatment for his back.  Records of that treatment show the Veteran has consistently reported experiencing low back pain throughout the pendency of this claim.  In addition, these records show he has received several different treatments, including chiropractic adjustments, tens unit therapy, traction, acupuncture, physical therapy, and steroid injections.

The Veteran underwent an initial VA examination in September 2004.  The Veteran reported having pain that originated in 2004.  He stated his pain was localized and described it as aching in nature.  He denied incapacitation.  Examination revealed no alteration of gait, spasm, weakness, or radiating pain on movement.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  The examiner found no evidence of intervertebral disc syndrome.  X-ray imaging revealed no evidence of arthritic changes, fractures, or subluxation.    

Private chiropractor records indicate that range of motion testing in September 2005 revealed flexion to 56 degrees, extension to 32 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 27 degrees and that range of motion testing in October 2005 revealed flexion to 66 degrees, extension to 42 degrees, left lateral flexion to 23 degrees, and right lateral flexion to 27 degrees.  

A January 2006 private evaluation record indicates that the Veteran had an exacerbation in August 2005 and was evaluated in September 2005.  The record indicates that in September 2005, range of motion was painful and limited for lumbar left lateral flexion; toe walk and heel walk were negative for weakness due to nerve involvement; and there was muscle spasm but no fixation.  

A January 2007 VA "skin" examination reveals the Veteran's history of worsening low back pain and discomfort.  He reported that the pain was usually a "mild dull ache," estimated as 5-7/10, with "extreme" pain at times.  He denied radicular symptoms.  The examiner noted that MRI showed Tarlov cyst in the sacral spinal canal and explained that a Tarlov cyst can cause "pain very closely resembling disc herniation, disc bulge, nerve and low back chronic pain."  Range of motion testing revealed 90 degrees of flexion and 25-30 degrees of rotation bilaterally.  The examiner reported that the Veteran had "full" lateral flexion, but also noted 15 degrees lateral flexion bilaterally.  The examiner also noted that the Veteran had approximately 20-25 degrees of extension but then noted that the Veteran had 10-15 degrees of extension.  The examiner reported that physical examination findings were "minimal to none in regards to low back complaints."  The examiner added that "despite full ROM [range of motion] without much elicited tenderness of the low back on examination these symptoms cause difficulty for the Veteran to perform his daily occupational duties at times."  

A February 2007 VA examination reveals the Veteran's history of low back pain, as well as progressive stiffness.  He stated he experienced intermittent exacerbations anywhere from 1 to 6 days a week.  The examiner found no muscle spasms, atrophy, guarding, or weakness.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  The examiner found no evidence of pain on motion.  On repetition, the Veteran exhibited no evidence of pain, and the examiner found no additional limitations.  The examiner found the Veteran's spinal posture and gait to be normal.  

A December 2008 VA "neurology" examination indicates that the Veteran was being examined for chronic low back pain and lower extremity radicular symptoms.  The Veteran reported persistent low back pain that ranged from moderate to severe.  He reported that he was able to maintain ordinary function and denied completely disabling pain attacks.  He also denied radicular pain.  He did report achy pain in the legs associated with feelings of tiredness, fatigue, and occasional numbness and tingling diffusely in the legs that was elicited by sitting or standing for longer than an hour.  Examination revealed normal muscle strength and deep tendon reflexes.  There was no sensory loss or alteration.  There was no obvious bony deficit or abnormality of curvature.  The Veteran was noted to have more than 90 degrees of flexion, extension up to 30 degrees, lateral bending to 40-50 degrees bilaterally, and rotation to up to 60 degrees bilaterally.  There was no associated pain, and the Veteran reported feeling better after the range of motion testing.  There was no evidence of fatigability, weakness, or incoordination, and straight leg raise was negative.  The diagnosis was chronic mechanical low back pain, moderately disabling with no objective evidence of neurologic compromise.  The examiner found examination negative for any evidence of radiculopathy or neuropathy.  

A December 2008 VA "spine" examination reveals the Veteran's history of low back pain with flares after standing "too long."  He denied incapacitating episodes.  The examiner noted that the Veteran rose out of the chair without the use of his hands or his arms.  He has normal gait and normal posture and no indication of spinous or paraspinous tenderness or spasm.  He could flex to 90 degrees and extend, rotate, and lateral bend to 30 degrees.  There was no indication of pain, weakness, or fatigue after repetition.  He had a negative straight leg lift and no indication of lower extremity radiculopathy or sensory deprivation bilaterally.  There was no atrophy or loss of strength, and deep tendon reflexes were normal and equal.   

A June 2009 VA treatment record indicates that there was loss of lumbar lordosis.  Range of motion was full in all planes, though there was tightness during flexion and lateral bend and increased pain, most during extension.  

A July 2009 VA examination indicates that posture and gait were normal.  Muscle and sensory exam were normal, and deep tendon reflexes were 2+.  

A March 2010 private chiropractor record reports that the Veteran had flexion to 55/60 with pain, extension to 25/25, left rotation to 25/30, right rotation to 20/30, left lateral flexion to 15/25, and right lateral flexion to 20/25.  There was pain and spasm.  Sensation and muscle strength were normal.  In a September 2010 statement, the chiropractor summarized the March 2010 evaluation.  The chiropractor reported that normal flexion was to 90.  The chiropractor reported that there was pain with flexion on the March 2010 testing.  

The Veteran underwent a VA examination in August 2010.  At that time, the Veteran again reported a history of low back pain.  He stated he continued to work as a mail carrier.  He also indicated that he usually felt good in the mornings, but that by mid-day his back pain would frequently increase.  He reported difficulty with prolonged sitting and standing.  The examiner found no muscle spasms and indicated that gait and spinal contour were normal.  Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, lateral flexion to 35 degrees bilaterally, and rotation to 35 degrees bilaterally.  The examiner found evidence of pain on motion, but no fatigue, weakness, or incoordination on repetitive use.  Deep tendon reflexes and motor strength were normal.  X-rays revealed a mild facet arthropathy, as well as very minimal degenerative changes at the L5-S1 level.  

The Veteran underwent a VA examination in September 2013.  At that examination, the Veteran stated he had experienced back pain since 2001, which had worsened over time.  The Veteran reported flare-ups of back pain, which were not present at the time of examination but decreased his mobility.  Physical examination revealed no evidence of muscle spasm or guarding but did show localized tenderness; however, this did not result in abnormal gait or spinal contour.  Range of motion testing revealed slightly reduced forward flexion to 85 degrees but otherwise normal motion in all other modalities.  The Veteran did exhibit objective evidence of pain on range of motion testing.  The examiner stated repetitive use did not result in additional loss of function.  The Veteran had normal strength, sensation, and deep tendon reflexes.  The examiner found no evidence of atrophy, ankylosis of the lumbar spine, or IVDS.  

A March 2016 VA treatment record indicates that the Veteran had full range of motion and no tenderness over the spine.  

The Veteran most recently underwent a VA examination in May 2016.  At that examination, the Veteran stated he had experienced persistent back pain that continuously worsened over the years.  He indicated he had to always reposition himself as a result of his back pain.  The Veteran denied flare-ups.  Physical examination revealed no evidence of muscle spasm or guarding.  Range of motion testing revealed normal motion in all modalities, with no objective evidence of pain.  The examiner also found no objective evidence of pain with weight bearing or on repetitive use testing.  In addition, the examiner stated repetitive use did not result in additional loss of function.  The Veteran had normal strength, sensation, and deep tendon reflexes.  The examiner found no evidence of atrophy, ankylosis of the lumbar spine, or IVDS.  

After review of the evidence, the Board finds a rating higher than 10 percent is not warranted for the low back disability.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the reported pain on use, and the Board finds the Veteran's functional loss does not approximate the limitation required for a higher rating.  The record indicates that the Veteran's combined range of motion is consistently beyond 120 degrees, and although there is evidence of spasm, there is no evidence of spasm (or guarding) resulting in abnormal spinal contour or gait.  There is evidence of limitation of flexion to that required for a higher rating, notably 56 degrees in March 2005 and 55 degrees in March 2010.  The record predominantly reveals flexion to significantly beyond 60 degrees, however, with most testing showing normal range of flexion.  The Board finds the generally normal or near-normal findings are more probative regarding the degree of severity of the low back disability, particularly as the chiropractic records contains no indication that the evaluations were performed during a flare of the low back disability.  The Board finds that two isolated findings of flexion limited to 55/56, occurring years apart, are not representative of the overall impairment associated with the low back disability, including during flares.  Accordingly, the Board finds the low back disability does not more nearly approximate a rating higher than 10 percent under the general rating formula for rating diseases and injuries of the spine.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating during this period.  Motor strength, sensation, and deep tendon reflex are consistently normal; straight leg raise is consistently negative; and gait is normal.  There is no evidence of even "slight" objective neurological deficit in either lower extremity due to the thoracolumbar spine disability, as necessary for a separate (compensable) rating.  In this regard, the Board notes that both VA examiners determined the Veteran did not have signs or symptoms of radiculopathy.  Furthermore, there is no evidence, to include allegation, of incapacitating episodes.  Therefore, the Board concludes that the low back disability does not warrant a separate compensable rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.
 

ORDER

Entitlement to an initial disability rating in excess of 20 percent for a left shoulder disability is denied. 

Entitlement to an initial disability rating in excess of 10 percent for a low back disability is denied.  




____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


